FILED
                              NOT FOR PUBLICATION                           JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SHARI JEAN WELSH; SAM WELSH,                      No. 09-15435

                Plaintiffs - Appellants,          D.C. No. 5:08-cv-03599-RS

  v.
                                                  MEMORANDUM *
UNITED STATES ARMY,

                Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Northern District of California
                     Richard Seeborg, District Judge, Presiding **

                               Submitted June 29, 2010 ***

Before:         ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Shari Jean and Sam Welsh appeal pro se from the district court’s order

dismissing their Federal Tort Claims Act (“FTCA”) action alleging injuries from

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The parties consented to proceed before Judge Seeborg, who was a
magistrate judge while the action was pending in the district court. See 28 U.S.C.
§ 636(c).

          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exposure to carbon tetrachloride at their residence on a former army base. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Terbush v. United

States, 516 F.3d 1125, 1128 (9th Cir. 2008), and we affirm.

      The district court properly dismissed the action for lack of subject matter

jurisdiction because the United States is immune from liability under the

discretionary function exception to the FTCA. See 28 U.S.C. § 2680(a); Terbush,

516 F.3d at 1129 (explaining that the discretionary function exception applies if the

challenged action involves an “‘element of judgment or choice,’” and is

“‘grounded in social, economic, or political policy’” (citations omitted)).

      The Welshs’ remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   09-15435